                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

                         Case No: 6:21-cv-727-PGB-DCI

STRIKE 3 HOLDINGS, LLC, a limited liability
Company,

      Plaintiff,

v.

JOHN DOE, subscriber assigned IP address
76.26.184.222 an individual

     Defendant.
____________________________________/

         PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE

      On August 26, 2021, the Court sua sponte entered an Order to Show Cause

ordering Plaintiff, Strike 3 Holdings, LLC’s (“Strike 3”) to explain why it had not

yet served process on Defendant within the time allotted by Fed. R. Civ. P. 4. [ECF

No. 17]. For the following reasons, Strike 3 respectfully requests the Court discharge

that Order.

      On May 12, 2021, Plaintiff was granted leave to serve a third-party subpoena

on Defendant’s Internet service provider (“ISP”) to obtain the Defendant’s

identifying information, [ECF No. 16], and Plaintiff issued the subpoena on May 13,

2021. Plaintiff set the return date on that subpoena for June 14, 2021. The ISP

                                          1
eventually complied with the subpoena but informed Strike 3 that it no longer

retained the information associated with IP address 76.26.184.222. Thus, the ISP

could not identify the subscriber of that IP address, and, as a result, neither can Strike

3. In light of this development, Strike 3 can no longer identify, investigate, or serve

the infringer in this action. A notice of voluntary dismissal will immediately follow

this Response. Accordingly, since Strike 3 cannot identify the infringer, it

respectfully requests the Court discharge its Order to Show Cause.

Dated: August 26, 2021                          Respectfully submitted,

                                                MAMONE VILLALON

                                                By: /s/ Tyler A. Mamone
                                                Tyler A. Mamone, Esq.
                                                Florida Bar No.: 111632
                                                Tyler@mvlawpllc.com
                                                Yetian Wang, Esq.
                                                Florida Bar No.: 1025778
                                                Yetian@mvlawpllc.com
                                                100 SE 2nd St., Suite 2000
                                                Miami, Florida, 33131
                                                Tel: (786) 209-2379

                                                Counsel for Plaintiff




                                            2
